Case: 10-10563 Document: 00511291752 Page: 1 Date Filed: 11/12/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         November 12, 2010
                                     No. 10-10563
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

ALEJANDRO ALBERTO MARTINEZ,

                                                   Plaintiff-Appellant

v.

CAPTAIN CHARLES R. HORSLEY, Captain, Preston E. Smith Unit; WESLEY
L. SLOAN, Correctional Officer, Preston E. Smith Unit; TAMBRINA L.
WRIGHT, Counsel Substitute, Preston E. Smith Unit,

                                                   Defendants-Appellees


                    Appeal from the United States District Court
                         for the Northern District of Texas
                               USDC No. 5:09-CV-244


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Alejandro Alberto Martinez, Texas prisoner # 1362767, filed a 42 U.S.C.
§ 1983 complaint against various prison officials and prison counsel challenging
a disciplinary proceeding against him resulting in a loss of good time credits and
commissary and recreation privileges. He sought monetary damages as well as
unspecified injunctive, declaratory, and prospective relief. The district court



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 10-10563 Document: 00511291752 Page: 2 Date Filed: 11/12/2010

                                    No. 10-10563

dismissed Martinez’s suit as frivolous on the basis that it is barred under the
doctrine of Heck v. Humphrey, 512 U.S. 477 (1994). Martinez now appeals.
      A prisoner may not seek monetary damages or declaratory relief under
§ 1983 based on the procedures used in a disciplinary conviction until that
disciplinary conviction has been reversed, expunged, or otherwise declared
invalid if a favorable judgment would necessarily imply the invalidity of the
disciplinary conviction. Clarke v. Stalder, 154 F.3d 186, 189 (5th Cir. 1998) (en
banc); Heck, 512 U.S. at 486-87. A prisoner also may not recover good time
credits in a § 1983 suit. Clarke, 154 F.3d at 189. Martinez has failed to specify
what prospective relief he seeks.
      In light of the foregoing, Martinez’s appeal is frivolous. See Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983). Thus, it is dismissed. See 5 TH C IR.
R. 42.2. The dismissal of this appeal as frivolous counts as a strike for purposes
of the in forma pauperis (IFP) provisions of 28 U.S.C. § 1915(g), as does the
district court’s dismissal of Martinez’s complaint. See Adepegba v. Hammons,
103 F.3d 383, 387 (5th Cir. 1996).        We have also dismissed as frivolous
Martinez’s appeal in Case No. 10-10540. Accordingly, Martinez has accumulated
more than three strikes and is now barred from proceeding IFP in any civil
action or appeal filed while he is incarcerated or detained in any facility unless
he is under imminent danger of serious physical injury. See § 1915(g).


      APPEAL DISMISSED AS FRIVOLOUS; 28 US.C. § 1915(g) BAR
IMPOSED.




                                         2